938 A.2d 984 (2007)
In re LAND USE APPEAL OF SOUTHEASTERN CHESTER COUNTY REFUSE AUTHORITY from the Decision of the London Grove Township Board of Supervisors.
Southeastern Chester County Refuse Authority
v.
Board of Supervisors of London Grove Township
Petition of Southeastern Chester County Refuse Authority.
Supreme Court of Pennsylvania.
December 17, 2007.

ORDER
PER CURIAM.
AND NOW, this 17th day of December, 2007, the Petition for Allowance of Appeal is GRANTED, the order of the Commonwealth Court is VACATED, and the matter is REMANDED to the Commonwealth Court for proceedings consistent with Wistuk v. Lower Mt. Bethel Township Zoning Hearing Board and Lower Mt. Bethel Twp. Board of Supervisors, 592 Pa. 419, 925 A.2d 768 (2007).